DETAILED ACTION
The following is a first action on the merits of application serial no. 16/954624 filed 6/17/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 6/17/20 has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urakami et al 8322931.  As to claim 1, Urakami discloses a roller and  by 17 facing towards roller), and a second plane (inclined surfaces extending from surface of 17 in axial direction) connecting to the first plane, the first plane being a flat plane (17 is shown as flat in Figure 4), and the second plane being a curved plane, or a flat plane inclined (surfaces axially extending from surface of 17 is shown as inclined in Figure 4) against the first plane.

As to claim 6, Urakami discloses a planetary gear support structure comprising: an internal gear; a sun gear disposed in a center of the internal gear; a plurality of planetary gears configured to mesh with the internal gear and the sun gear; and a carrier configured to support the planetary gear, wherein in the planetary gear support structure of a planetary gear mechanism in which the planetary gear is supported freely rotatable on a pinion shaft provided to the carrier via a rolling-element bearing (described in column 3, lines 13-18), the rolling-element bearing being a roller and cage assembly according to claim 1.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fugel et al 6648519.  As to claim 1, Fugel discloses a roller and cage assembly comprising a roller (5) and a cage (as shown in Figure 4), wherein the cage has a plurality of annular portions (1, 2), a plurality of pillars (3, 10) coupling the plurality of annular portions, and a pocket (4) formed between adjacent ones of the pillars, the pillars include a protrusion (width of surfaces extending from 6, 7 and 8, 9 at B2 as shown in Figures 4, 6 and 8) protruding from a side wall surface toward the pocket and contacting the roller, the side wall surface configuring the pocket, within the protrusion, a plane facing the roller in a circumferential direction has a first plane (flat surfaces of 6, 7 as shown in Figure 8), and a second plane (width of surface extending from 8 at B2 described as concave surface, column 4, line 15) connecting to the first plane, the first plane being a flat plane (flat surfaces of 6, 7 as shown in Figure 8), and the second plane being a curved plane (width of surface extending from 8, 9 at B2 described as concave surface, column 4, line 15), or a flat plane inclined against the first plane.

As to claim 2, Fugel discloses wherein a border section where the first plane and the second plane meet is of a smooth arc form (as shown in Figures 4 and 6, curve between 6, 7 and B2).

As to claim 6, Fugel discloses a planetary gear support structure comprising: an internal gear; a sun gear disposed in a center of the internal gear; a plurality of planetary gears configured to mesh with the internal gear and the sun gear; and a carrier configured to support the planetary gear, wherein in the planetary gear support .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakami and Fugel in view of Fujiwara et al 5795080. Urakami and Fugel dicloses wherein the pillars include a pillar center portion (via 15 in Urakami and via 10 in Fugel) located in a center region in an axial direction and relatively on an inner side in a radial direction, a pair of pillar end portions (via 13 in Urakami and surfaces between 1, 2 and 6, 7 in Fugel) located on end regions in the axial direction and relatively on an outer side in the do not disclose the pillar end portions having a groove formed on an outer radial plane thereof configured to guide lubrication oil to the protrusion.
Fujiwara discloses a roller and cage assembly and shows that it is well known in the art to have pillar end portions (via 13) having a groove (33 as shown in Figure 10) formed on an outer radial plane thereof configured to guide lubrication oil to the protrusion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the pillar end portions in the roller and cage assemblies of Urakami and Fugel with grooves formed on an outer radial plane thereof to provide lubrication between the cage and roller to reduce friction wear which extends operating life of the assembly.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koch 3582165, Figures 3, 5, 6 and 13; Hidano 5584583, at least .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 13, 2021